Citation Nr: 0728889	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-24 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a scrotal 
injury to include testicular pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a benign prostate hypertrophy 
claimed as a scrotal injury.  Jurisdiction has since been 
transferred to the Baltimore, Maryland RO.

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript is 
associated with the veteran's claims folder.

The veteran has raised a claim to reopen the issue of 
entitlement to service connection for a back injury.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

Chronic disability due to a scrotal injury with testicular 
pain was not demonstrated in service or for many years 
thereafter, and is not shown to be related to service or to 
any incident of service origin.


CONCLUSION OF LAW

A chronic scrotal disability, to include testicular pain, was 
not incurred in or aggravated by military service. 38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January and April 
2003 correspondence, as well as in a June 2004 statement of 
the case, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and as warranted by law, affording VA examinations.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 

Regarding VA's duty to assist, it is noteworthy that service 
medical records from the veteran's period of service are not 
available and they may have been destroyed in a 1973 fire at 
the National Personnel Records Center, St. Louis.  The 
veteran's DD 214 discharge document is in the file.  In such 
a situation there is a heightened duty to assist a claimant 
in developing his claim. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  There is also a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  The RO made exhaustive 
efforts to obtain the service medical records.  In 2003 and 
May 2004, the RO explained that the veteran's records could 
not be located.  The veteran indicated in an August 2003 
telephone conversation that he could not remember any more 
information than he already gave to VA.   



Background

The veteran contends that he incurred a scrotal injury as a 
result of an accident while moving a 155mm howitzer in 
position with the help of three Korean soldiers.  He states 
that they released the carriage unexpectedly causing him to 
strain, and injure his scrotum and testicles.  The appellant 
requests that he be afforded the benefit of the doubt.

In October 2002 the veteran filed his initial claim for a 
scrotal injury to include testicular pain 47 years after 
service.

Private medical records dated in December 1998 note that the 
veteran presented with complaints of prostate discomfort.  

In November 2001 he was seen for complaints of chronic lower 
back pain and obstructive voiding symptoms.  The examiner 
noted that the testicles and cord were normal but tender on 
the right side.  The prostate was benign.  The diagnosis was 
benign prostate hypertrophy with outlet obstruction.

In June 2002 the veteran reported chronic right testicular 
and inguinal pain for 50 years.  The examiner noted that the 
scrotum was normal.  The diagnoses were obstructive voiding 
symptoms, and chronic right testicular pain greater than 50 
years.

In August 2004 the examiner noted that the veteran had not 
been seen for 11/2 years.  He presented with multiple 
complaints including flank and groin pain which was new 
although he claimed that it had been present intermittently 
for several years.

At his July 2007 Board hearing the veteran testified that he 
had no service medical records, and that he could not provide 
treatment records for any period prior to the 1990's.  The 
veteran acknowledged that he had never been diagnosed with a 
scrotal or testicular pain disorder.  At the hearing the 
veteran also submitted a letter from a VA physician dated 
June 2007 noting that the veteran was a patient in the VA 
Medical Center.  The physician noted the veteran's self 
reported history of an injury to the lower back and right 
testicle.  He then opined that there was a fifty-fifty chance 
that the pain he was experiencing today was related to his 
military injury.  A waiver of consideration of this evidence 
was provided.  The examiner did not offer a specific 
diagnosis of a scrotal or testicular disability.

Criteria

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

The veteran claims that he suffers from chronic residuals of 
a scrotal injury due to an in-service accident while moving a 
155mm howitzer.  There is no service medical evidence 
confirming the veteran's account of this incident.  Indeed, 
there are no service medical records available.  

Notwithstanding the veteran's assertion of having a scrotal 
injury in service, the post service medical records which 
notes prostatitis and benign prostate hypertrophy, do not any 
of relate these conditions to service.  Further, there is no 
post service clinical evidence of a continuity of 
symptomatology pertaining to any scrotal injury and 
testicular pain disorder prior to 1998, over 43 years after 
service.  The 1998 report made no reference to any in-service 
injury, and doe not find a relationship between any current 
genitourinary disorder and service.  Both the absence of a 
nexus opinion linking a current genitourinary disorder to 
service, and the lapse of time between service and the first 
documented evidence of postservice treatment are factors for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

While a VA clinician in June 2007 recorded a history of a 
right testicle injury incurred during service which was 
causing current testicular pain, such a notation, based 
purely on the history provided by the veteran, is not a nexus 
opinion.  Indeed, the credibility of this statement is highly 
suspect given the fact that the examiner failed to discuss 
the fact that there was no evidence of any injury in service, 
or evidence of any residual scrotal or testicular injury for 
many decades postservice.  The lack of continuity post 
service leads the undersigned to conclude that the examiner's 
comment was nothing more than a bare transcription of lay 
history, unenhanced by additional comment by the transcriber.  
It is not competent medical evidence addressing the etiology 
of any current prostate, scrotal or testicular disorder 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Maxson.

Without competent evidence of a scrotal or testicular injury 
in service, and without competent evidence of a nexus between 
service any current testicular or scrotal disorder, service 
connection must be denied.

There is no competent evidence of a nexus between the 
veteran's benign prostate hypertrophy described as residuals 
of a scrotal injury to include testicular pain and his active 
service.  The veteran's statements, as well as the arguments 
presented on his behalf by his representative, relating his 
scrotal injury to include testicular pain problems to service 
are not competent evidence since, as laypersons, they lack 
the training/expertise to provide a competent opinion in the 
matter of medical etiology. Espiritu.

Without any competent evidence that benign prostate 
hypertrophy, described as residuals of a scrotal injury to 
include testicular pain, is related to the appellant's 
service, the preponderance of the evidence is against 
granting entitlement to service connection.  Indeed, in this 
case, the preponderance of the evidence is against finding a 
causal connection between service and any currently diagnosed 
residuals of a scrotal injury to include testicular pain.  
Hence, service connection must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for residuals of a scrotal 
injury to include testicular pain, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


